Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 1-29 are all the claims.
2.	The preliminary amendments to the specification of 9/24/2019 and 11/12/2019 have been entered.

Election/Restrictions
3.	Applicant’s election without traverse of Group I in the reply filed on 9/16/2021 is acknowledged.
4.	Claims 9-13 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/16/2021.
5.	Applicant’s election without traverse of species for:

    PNG
    media_image1.png
    292
    447
    media_image1.png
    Greyscale
in the reply filed on 9/16/2021 is acknowledged. The non-elected species are joined for examination.
6.	Claims 1-8 and 14-28 are the claims under examination.

Information Disclosure Statement
7.	The IDS’ of 9/24/2019, 9/24/2019, 9/24/2019, 9/24/2019 and 8/31/2020 have been considered and entered. The initialed and dated 1449 forms are attached.

Specification
8.	The disclosure is objected to because of the following informalities:
a) The use of the term, e.g., Tris, BIAcore, Hightrap, TSKGel, Seeblue2, InstantBlue, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
9.	Claims 6-8 are objected to because of the following informalities:  
a) Claims 6-8 recite “the sequence given in SEQ ID NO:” which can be abbreviated to “the sequence of SEQ ID NO:”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-8 and 14-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 1-8 and 14-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the Vxx variable domain and the Vyy variable domain in generic Claim 1 without further mention of their binding relationship to each other respectively. It is not clear if they represent separate variable domains intended as single variable domains or that the claims omit the detail that they form a binding domain as a pair.
b) Claims 1-8 and 14-28 are indefinite of the recitation “multispecific antibody molecule” because nowhere in the claims does it make clear that the binding domains need to bind to separate epitopes on the same antigen or different antigens for each of the binding pair(s) in order to confer the property of being multispecific for the antibody molecule as a whole.

c) Claim 2 is indefinite for the recitation “(a) in the polypeptide chain of formula (I), (Vxx)nVx is VL, (b) in the polypeptide chain of formula (II), (Vyy)nVy is VH,” It is unclear and ambiguous that the two variable domains for each of (a) and (b), respectively, can be a single VL and a single VH. Generic Claim 1 specifically states that Vxx and Vx are each variable domains and Vyy and Vy are each variable domains. Here in Claim 2, each of the variable domains of (a) and (b) are a VL and a VH, respectively.

d) Claim 25 is unclear, ambiguous and indefinite for the recitation “a CD marker protein (Cluster of Differentiation marker,” The subject matter is duplicative and species of “CD” antigens are previously recited in the same claimed Markush group. The open parentheses is confusing and without apparent meaning.
Similarly, the parentheses for (HMFG1 and 2) does not represent a positive limitation but the text as exemplary or optional.

	e) Claim 28 is unclear for the recitation “in monomeric form.” The structure depicted in Claim 1 does not indicate nor suggest the polypeptide chains (a), (b) and (c) capable of assembly into a monomer. The ordinary artisan cannot envisage what is meant by a monomer in relation to the antibody molecule of Claim 1 seemingly comprising three separate polypeptides that assemble into a multispecific construct.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 recites numerous species of antigens which are not encompassed by the genus of antigens in Claim 15 and from which Claim 25 depends. For example, Claim 25 recites “a bacterial cell surface antigen, a bacterial toxins” while there is no mention of bacterial antigens in Claim 15. Another example is “a snake and spider venom and toxin” which does not fall into any category of antigens in Claim 15. Still further, “a bioterrorism agent” of Claim 25 can be broader in scope than a “viral antigen” of Claim 15. Still even further, is not the least bit clear what category of antigens to the multiple CD antigens of Claim 25 correspond to in Claim 15. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 1-8 and 14-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10457748. The instant application is a continuation of the reference patent and is not afforded the safe harbor protection against obvious double patenting under 35 USC 121.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims a pharmaceutical monomeric form of the mutlispecific antibody while the instant generic claim is drawn to the same the mutlispecific antibody as follows:

    PNG
    media_image2.png
    86
    742
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    574
    357
    media_image3.png
    Greyscale
. (instant Claim 27-28, 1 and 26)

    PNG
    media_image4.png
    129
    351
    media_image4.png
    Greyscale
(instant claim 2-3)

    PNG
    media_image5.png
    50
    369
    media_image5.png
    Greyscale
(instant claim 4)

    PNG
    media_image6.png
    52
    346
    media_image6.png
    Greyscale
(instant Claim 5)

    PNG
    media_image7.png
    126
    354
    media_image7.png
    Greyscale
(instant claim 6)

    PNG
    media_image8.png
    128
    351
    media_image8.png
    Greyscale
(instant claim 7)

    PNG
    media_image9.png
    36
    351
    media_image9.png
    Greyscale
(instant claim 8)

    PNG
    media_image10.png
    50
    354
    media_image10.png
    Greyscale
(instant claim 14)

    PNG
    media_image11.png
    123
    352
    media_image11.png
    Greyscale
(instant claim 15)

    PNG
    media_image12.png
    39
    347
    media_image12.png
    Greyscale
(instant claim 16)

    PNG
    media_image13.png
    63
    348
    media_image13.png
    Greyscale
(instant claim 17)

    PNG
    media_image14.png
    66
    338
    media_image14.png
    Greyscale
(instant claim 18)

    PNG
    media_image15.png
    80
    347
    media_image15.png
    Greyscale
(instant claim 19)
	

    PNG
    media_image16.png
    82
    355
    media_image16.png
    Greyscale
(instant claim 20)


    PNG
    media_image17.png
    66
    359
    media_image17.png
    Greyscale
(instant claim 21)

    PNG
    media_image18.png
    65
    348
    media_image18.png
    Greyscale
(instant claim 22)

    PNG
    media_image19.png
    65
    340
    media_image19.png
    Greyscale
(instant claim 23)

    PNG
    media_image20.png
    65
    353
    media_image20.png
    Greyscale
(instant claim 24)

    PNG
    media_image21.png
    283
    358
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    83
    360
    media_image22.png
    Greyscale
(instant claim 25)

Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643